

Execution Version



AMENDMENT NO. 3
AMENDMENT NO. 3, dated as of October 20, 2017 (this “Amendment”), to the Credit
Agreement, dated as of April 1, 2015 (as amended by the Incremental Amendment
Agreement No. 1 dated as of September 1, 2015 and Amendment No. 2 dated as of
February 8, 2017 and as further supplemented, amended and restated or otherwise
modified from time to time) (the “Credit Agreement”), among TOWNSQUARE MEDIA,
INC., a Delaware corporation (the “Borrower”), each lender from time to time
party thereto (collectively, the “Lenders” and individually, a “Lender”), ROYAL
BANK OF CANADA, as administrative agent and collateral agent (in such capacity,
the “Administrative Agent”), and the other parties thereto. Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to them
in the Credit Agreement.
WHEREAS, Section 11.1 of the Credit Agreement permits amendment of the Credit
Agreement with consent of the Administrative Agent, the Borrower and the
Required Lenders;
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
Section 1.Amendments.
Effective as of the Amendment No. 3 Effective Date, the Credit Agreement is
hereby amended by amending and restating the lead-in to Section 8.4 as follows:
“Section 8.4    Asset Sales. Neither the Borrower nor any Restricted Subsidiary
shall Sell any of its property (other than cash) and no Restricted Subsidiary
shall issue shares of its own Stock, except for the following:”
Section 2.    Conditions to Effectiveness.
This Amendment shall become effective on the date on which the Administrative
Agent receives executed counterparts of this Amendment from the Administrative
Agent, the Borrower and the Required Lenders, each of which shall be originals
or facsimiles or electronic copies (followed promptly by originals).
The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment No. 3 Effective Date and such notice shall be conclusive and binding.
Section 3.    Expenses.
The Borrower agrees to reimburse the Administrative Agent for its reasonable,
documented and invoiced out-of-pocket expenses incurred by it in connection with
this Amendment, including the reasonable, documented and invoiced fees, charges
and disbursements of Cahill Gordon & Reindel LLP, counsel for the Administrative
Agent.


    



--------------------------------------------------------------------------------



-2-


Section 4.    Execution in Counterparts.
This Amendment may be executed in any number of counterparts and by different
parties hereto in different counterparts, each of which shall constitute an
original, but all of which when taken together shall constitute one and the same
agreement.  Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart. This Amendment shall become effective when
it has been executed by the Administrative Agent and when the Administrative
Agent has received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Amendment by telecopier, .pdf or other
electronic means shall be effective as delivery of an original executed
counterpart of this Amendment.
Section 5.    Governing Law and Waiver of Right to Trial by Jury.
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK (WITHOUT RESPECT TO THE PRINCIPLES OF CONFLICTS OF LAWS
THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE
OF NEW YORK). The jurisdiction and waiver of right to trial by jury provisions
in Sections 11.14 and 11.15 of the Credit Agreement are incorporated herein by
reference mutatis mutandis.
Section 6.    Headings.
The headings of the several Sections and subsections of this Amendment are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Amendment.
Section 7.    Effect of Amendment.
Except as expressly set forth herein, this Amendment shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. As of the
Amendment No. 3 Effective Date, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and each
reference in the other Loan Documents to the Credit Agreement (including,
without limitation, by means of words like “thereunder,” “thereof” and words of
like import), shall mean and be a reference to the Credit Agreement as amended
hereby, and this Amendment and the Credit Agreement shall be read together and
construed as a single instrument. This Amendment shall constitute a Loan
Document. The parties hereto hereby consent to the Amendment upon the terms set
forth herein. The parties hereto acknowledge and agree that the amendment of the
Credit Agreement pursuant to this Amendment and all other Loan Documents amended
and/or executed and delivered in connection herewith shall not constitute a
novation of the Credit Agreement and the other Loan Documents as in effect prior
to the Amendment No. 3 Effective Date.






    



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 
TOWNSQUARE MEDIA, INC.,
 
as Borrower
 
 
 
 
 
By: /s/ Christopher Kitchen
 
Name: Christopher Kitchen
 
Title: Executive Vice President and General Counsel









[SIGNATURE PAGE TO AMENDMENT NO. 3]
    



--------------------------------------------------------------------------------






 
 
ROYAL BANK OF CANADA,
 
as Administrative Agent
 
 
 
By: /s/ Rodica Dutka            
 
Name: Rodica Dutka
 
Title: Manager, Agency
 
 
 
 
 
 





    
    



--------------------------------------------------------------------------------






________________________________________,
as a Lender (type name of the legal entity)
By:        
Name:    
Title:    
If a second signature is necessary:
By:        
Name:    
Title:




    
    

